Name: Council Regulation (EEC) No 1330/90 of 14 May 1990 laying down special measures applicable to raw tabacco of a certain variety from the 1989 harvest
 Type: Regulation
 Subject Matter: plant product
 Date Published: nan

 23 . 5 . 90 Official Journal of the European Communities No L 132 / 27 COUNCIL REGULATION (EEC) No 1330/90 of 14 May 1990 laying down special measures applicable to raw tobacco of a certain variety from the 1989 harvest Whereas it is necessary therefore to adopt special measures as provided for in Article 13 (4 ) of Regulation (EEC ) No 727 / 70 , and in particular to lower the intervention price for these varieties ; whereas , in view of the need to re-establish balance on the market these measures should apply to the 1989 harvest , HAS ADOPTED THIS REGULATION: THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 727 / 70 of 21 April 1970 on the common organization of the market in raw tobacco ('), as last amended by Regulation (EEC) No 1329 / 90 ( 2 ), and in particular the second subparagraph of Article 13 ( 8 ) thereof, Having regard to the proposal from the Commission ( 3 ), Whereas the Commission report provided for in Article 13 ( 1 ) of Regulation (EEC ) No 727 / 70 shows for the 1988 harvest a marked increase in the quantities of the variety (Badischer Geudertheimer and hybrids thereof) taken over by the intervention agencies and whereby this risk exists for the 1989 harvest; whereas these quantities are substantially in excess of the production quantities and percentage set by Regulation (EEC) No 1469 / 70 ( 4 ), as last amended by Regulation (EEC) No 2269 / 88 ( 5 ); Article 1 For the 1989 harvest , the intervention price for tobacco of variety 1 (Badischer Geudertheimer and hybrids thereof) is hereby lowered to 75 % of the corresponding norm price . Article 2 This Regulation shall enter into force on the third day following that of its publication in the OfficialJournal of the European Communities . This Regulation shall -be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 May 1990 . For the Council The President D. J. O'MALLEY H OJ No L 94 , 28 . 4 . 1970 , p. 1 . ( 2 ) See page 25 of this Official Journal , ( 3 ) OJ No C 49 , 28 . 2 . 1990 , p. 102 . ( 4 ) OJ No L 164 , 27 . 7 . 1970 , p. 35 . ( 5 ) OJ No L 199 , 26 . 7 . 1988 , p. 44 .